DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 6-7 in the reply filed on 04/12/2022 is acknowledged. Claims 8-9, 11-13, 15-17, and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 appears to contain a typographical error associated with the cited US Patent Document. Document number 2005/0017475 (inventor Ward-Close) is cited, which is not relevant to the instant application and has a different inventor name. US 2015/0017475 appears to be the correct reference.  Accordingly, the cited reference is lined through on the attached IDS and has not been considered by the examiner. Additionally, a document from the China Patent Office which appears to correspond to an Office Action and Search Report (not translated) was provided on 03/01/2022 but was not listed on the IDS form.

Specification
The disclosure is objected to because of the following informalities: 
On p. 20, line 2 the reference to “head 110,” should be “head 100”.  
Starting on p. 21 through p. 25 there are repeated references to a method 800 with method steps 802-812. These reference numbers are not shown in the drawings and should be removed from the description.
Appropriate correction is required.

Claim Objections
Claims 1-3 and 6-7 are objected to because of the following informalities:  
The claims begin “Head,” which should read “A head…” (claim 1), and “The head…” (dependent claims).  
Claim 3 recites “…(210a, 210b, …210n)” referring to the surface, which has been removed from prior claims and should be removed from claim 3.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “material receiving arrangement arranged to receive a granular material into said casing…” in claim 1. The specification provides corresponding structure for the claimed generic placeholder of “material receiving arrangement,” including one or more wall openings through which material can be provided (p. 16, lines 16-19), depicted as reference number 115 in Figs. 2a-b.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 3 recites “said at least one retractable wall segment is arranged to be retracted by a distance D essentially corresponding to a height…” which renders the claim vague and indefinite. It appears the claim is incomplete because the claim has been amended such that it fails to provide any associated mechanism, arrangement, device, or means to retract “said at least one wall segment.” The claimed “distance D essentially corresponding to a height…” is not a retraction/moving mechanism to complete the prior phrase of “said at least one retractable wall segment is arranged to be retracted by…” Accordingly, the scope of the claim is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murasugi et al., US 20120107434 A1.

Murasugi discloses a forming die assembly wherein a raw material, including a raw material metal powder and a binder, is easily supplied to the die and is efficiently compacted, whereby a green compact is obtained [0006]. The forming die includes a supply path 26 for supplying raw material to the punch hole and cavity ([0007], [0026]). The supply path 26 may be connected to a material storage tank 50 via a pipe 51 ([0035]). Raw material is supplied through the supply path into the cavity of the forming die and compressed by a punch ([0007]-[0008], [0033]). Raw material is successively filled in the cavity through the supply path so that the green compacts can be continuously and efficiently produced ([0008], [0033]). See Fig. 5 below:

    PNG
    media_image1.png
    745
    821
    media_image1.png
    Greyscale


Accordingly, for claim 1, Murasugi discloses a head of a deposition arrangement arranged to create layers of deposition volumes (forming die assembly 10), the head including: a casing including at least three wall segments defining a deposition area and extending from a first end to a second end of said casing (upper die 20 and outer punch 22, which encase powder material, with wall segments including inner wall 21, outer wall of outer punch 22, inner wall 23), said first end of said casing including an end opening arranged to be positioned on a surface (Fig. 5); and at least one material receiving arrangement arranged to receive a granular material into said casing and onto said surface (supply path 26); further comprising: a piston arranged to be movable inside of the casing, towards said first end and towards said second end, such that said piston presses said granular material against said surface when said piston is moved towards said first end (inner punch 24), said granular material thereby forming a deposition volume.
 
Regarding claim 2, Murasugi discloses the head according to claim 1, wherein at least one of said at least three wall segments is individually retractable from said surface (inner wall 21 is individually retractable with upper die, see Figs. 2-3, esp. 3A).

    PNG
    media_image2.png
    421
    761
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    539
    741
    media_image3.png
    Greyscale

Regarding claim 3, Murasugi discloses the head according to claim 2, wherein said at least one retractable wall segment is arranged to be retracted by a distance D essentially corresponding to a height Hadj of at least one adjacent deposition volume Vadj formed on said surface (Figs. 3A-B).

Regarding claim 6, Murasugi discloses the head according to claim 1, wherein said material receiving arrangement includes at least one wall opening in at least one of said wall segments (supply path 26 through inner wall 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murasugi et al., US 20120107434 A1.

Regarding claim 7, Murasugi discloses the head according to claim 1 as set forth above. The assembly can be considered to have three wall segments as described above. Murasugi does not disclose the wall segments form a triangular deposition area.
However, Murasugi teaches the shape of the formed component can be varied ([0037]), which would require varying the shape of the forming die components correspondingly, and varying the shape of the deposition area would be conceivable in order to use the same concept to form other products. A triangular deposition area would be useful in forming triangular objects, such as brackets, plates, or decorative items. Furthermore, a change in shape has been shown obvious absent persuasive evidence that the claimed configuration was significant. See MPEP 2144.04 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Murasugi so that the three wall segments form a triangular deposition area in order to form triangular products and because such a shape modification would have been an obvious matter of choice to one of skill in the art depending on a desired shape of the end product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160288265 A1, Suzuki et al. teach pressing and vibrating a deposited raw material powder prior to irradiation.
EP 3165357 A1, Su teaches a similar configuration for pressing powder, including the material receiving arrangement.
EP 3117982 A1, Vanacker teaches a 3D printing head using a piston to transport particles to the nozzle, where the nozzle has variable geometry via retractable barrier segments 43 (see Figs. 1B-C, 3A-C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754